PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  9,505,363
Issue Date:  November 29, 2016
Application No.  14/663,993
Filed:  March 20, 2015
Attorney Docket No.   WOR-14-2499 

:
:
:                        ON PETITION
:
:



This is a decision on the petition which is being treated under 37 CFR 1.378(b), filed February 22, 2022, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   

The instant petition lack items (1).

Regarding requirement (1) the statement of delay is not acceptable.

The petitioner submitted an EFS-Web (e-petition), for the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee.  The petitioner is encouraged to use the current revised PTO/SB/66 form PDF. This form may be obtained on the USPTO’s website form number PTO/SB/66.

Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

Accordingly, on the filing of the renewed petition, petitioner must file a signed petition to revive an unintentionally delayed payment of maintenance fee under rule 37 CFR 1.378(b).


Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)